Case 2:19-bk-52056   Doc 11   Filed 05/10/19 Entered 05/10/19 09:18:01   Desc Main
                              Document     Page 1 of 9
Case 2:19-bk-52056   Doc 11   Filed 05/10/19 Entered 05/10/19 09:18:01   Desc Main
                              Document     Page 2 of 9
Case 2:19-bk-52056   Doc 11   Filed 05/10/19 Entered 05/10/19 09:18:01   Desc Main
                              Document     Page 3 of 9
Case 2:19-bk-52056   Doc 11   Filed 05/10/19 Entered 05/10/19 09:18:01   Desc Main
                              Document     Page 4 of 9
Case 2:19-bk-52056   Doc 11   Filed 05/10/19 Entered 05/10/19 09:18:01   Desc Main
                              Document     Page 5 of 9
Case 2:19-bk-52056   Doc 11   Filed 05/10/19 Entered 05/10/19 09:18:01   Desc Main
                              Document     Page 6 of 9
Case 2:19-bk-52056   Doc 11   Filed 05/10/19 Entered 05/10/19 09:18:01   Desc Main
                              Document     Page 7 of 9
Case 2:19-bk-52056   Doc 11   Filed 05/10/19 Entered 05/10/19 09:18:01   Desc Main
                              Document     Page 8 of 9
Case 2:19-bk-52056   Doc 11   Filed 05/10/19 Entered 05/10/19 09:18:01   Desc Main
                              Document     Page 9 of 9
